IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-10480
                          Conference Calendar



PETER PANOV,

                                           Plaintiff-Appellant,

versus

CHRISTOPHER MORRIS,

                                           Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 2:00-CV-167
                      --------------------
                        October 25, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Peter Panov, Texas prisoner # 791587, appeals the district

court’s dismissal of his 42 U.S.C. § 1983 complaint.     Panov

asserts that the defendant stole his personal and legal property

and that this alleged theft affected his efforts at obtaining

habeas relief.

     The district court did not err in concluding that Panov’s

claim for the deprivation of his personal property was frivolous.

See Hudson v. Palmer, 468 U.S. 517, 533 (1984); Harper v.

Showers, 174 F.3d 716, 718 & n.3 (5th Cir. 1999).    Texas has an

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-10480
                                 -2-

adequate postdeprivation remedy for confiscation of prisoner

property.    Cathey v. Guenther, 47 F.3d 162, 164 (5th Cir. 1995).

     Panov also has not demonstrated that the district court

erred in dismissing his claim of denial of access to the courts.

In order to succeed on such a claim, Panov must show that he was

prejudiced by the defendant’s actions.     See Ruiz v. United

States, 160 F.3d 273, 275 (5th Cir. 1998).    Panov has failed to

do so.

     Panov’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.     See 5TH CIR.

R. 42.2.    The dismissal of this appeal and the dismissal as

frivolous and for failure to state a claim by the district court

each count as a “strike” for purposes of 28 U.S.C. § 1915(g).

See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).

Panov therefore has two “strikes” under 28 U.S.C. § 1915(g).     We

caution Panov that once he accumulates three strikes, he may not

proceed in forma pauperis in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.     See 28 U.S.C.

§ 1915(g).

     Panov’s requests, incorporated in his brief, for court-

appointed counsel and an interpreter are also DENIED.

     APPEAL DISMISSED; MOTIONS DENIED; SANCTIONS WARNING ISSUED.